DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 12-17, 19-21 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Speer (U.S. 2012/0040131 A1) in view of Pritelli (EP 2 133 184 A1).
     Speer teaches a composite panel with core and face sheets that is used as a wall in a trailer (abstract, Figure 1). Pritelli teaches the use of a reinforcing portion (element 5) on the ends of the honeycomb core and the use of a finishing edge (element 26) that maybe extruded (section 0026) and placed on both longitudinal edges of the core (section 0025).  The instant invention claims extruded strips of both sides of the core.  It would have been obvious to one of ordinary skill in the art to have placed extruded edge strips on the core of Speer in order to seal and finish the core.  Regarding claims 2 and 28 Speer teaches a perforated core (Figure 3). While Pritelli teaches a honeycomb core (Figure 1).  Regarding claims 12 and 27 both references teach laminating face sheets to the core.  Regarding clam 13 cutting the core to a desired size is inherent in Speer where a continuous production line produces discrete core and face sheet structures for installation in a trailer. Regarding claim 16 making the core before lamination of the edge extruded strips in a separate assembly line is a matter of design choice as to if the core members are pre-formed at another location.  Regarding claims 17 the strips are guided to the core when they are extruded.  If applicant believes there is a limitation in the dependent claims of patentable weight they are encouraged to place it in the independent claims.

Applicant's arguments filed 03 May 2022 have been fully considered but they are not persuasive.
     Applicant argues that the extruded edge is joined to the corrugated strip that is joined to the edge of the core and not to the core.  Applicant’s claim language is open and can include an intermediate layer on the edge of the core such as the corrugated strip between the extruded strip and the base core structure, with the corrugated strip forming part of the intermediate core structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783